                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA


 ANDY BUXTON,                                      )
                                                   )
                 Plaintiff,                        )          2:20-CV-01647-CRE
                                                   )
          vs.                                      )
                                                   )
 JOHN E. WETZEL, SECRETARY OF                      )
 CORRECTIONS; D. VARNER,                           )
                                                   )
 ZACHARY MOSLAK, CHIEF HEARING                     )
 EXAMINER; MELINDA L. ADAMS,                       )
 SUPERINTENDENT/WARDEN/FACILIT                     )
 Y MANAGER; MR. SHANE DADY,                        )
 DSCS OF SCR MERCER; J. YODIS,                     )
 HEARING EXAMINER/                                 )
 COORDINATOR; EDWARD WHITMAN,                      )
                                                   )
 UNIT MANAGER; SGT. HAMILTON,                      )
 SERGEANT; KAREN FEATHERS,                         )
 CHCA; AND MILLIREN,                               )
 CORRECTIONAL OFFICER;                             )
                                                   )
                 Defendants,                       )

                               MEMORANDUM AND ORDER

       Plaintiff, Andy Buxton, a prisoner confined at SCI Mercer, initiated this action on

November 2, 2020, with the filing of a motion for leave to proceed in forma pauperis to bring a

civil action without prepayment of fees or security, asserting claims pursuant to 42 U.S.C.

§ 1983.     After being granted leave to proceed in forma pauperis, Plaintiff filed the instant

Complaint against ten Defendants on January 29, 2021. (ECF No. 16).

       After service was completed, Defendants1 filed the instant Motion for More Definite

Statement, with brief in support, and Plaintiff filed a response. (ECF Nos. 34, 35, 38). For the




                                               1
reasons that follow, the Defendants’ motion will be granted.

                                        Standard of Review

         The Court begins by noting that the complaint of a plaintiff proceeding pro se must be

“held to less stringent standards than formal pleadings drafted by lawyers” and must be “liberally

construed.” Erickson v. Pardus, 551 U.S. 89 (2007); Haines v. Kerner, 404 U.S. 519, 520-21

(1972). However, nothing in the lenience accorded a pro se filing excuses a plaintiff from

complying with the threshold requirements of the Federal Rules of Civil Procedure.

         Under Fed.R.Civ.P. 8(a)(2), a complaint must include “a short and plain statement of the

claim showing that the pleader is entitled to relief….”        The words “short and plain” are

themselves short and plain, and they mean what they say: A complaint must be concise, and it

must be clear. Rule 8 was not promulgated to provide helpful advice; it has the force of law, and

it must be followed.

         Federal Rule of Civil Procedure 12(e) permits a party to “move for a more definite

statement of a pleading to which a responsive pleading is allowed but which is so vague or

ambiguous that a party cannot reasonably prepare a response.” Fed.R.Civ.P. 12(e). Rule 12(e) is

part of the “district court’s case-management arsenal,” Twombly v. Bell Atl. Corp., 550 U.S. 544,

593 n. 13 (2007), that, in conjunction with the rest of Rule 12 and Rule 8, serves “to frame and

govern [the] court’s assessment of the quality of a pleading.” Sony BMG Music Entm’t v. Cloud,

No. 08-1200, 2008 WL 3895895, at *2 (E.D. Pa. Aug. 29, 2008). Generally speaking, Rule

12(e) motions are disfavored in light of the liberal pleading standards established by Federal



1
    Defendants are all represented by the same attorney.

                                                  2
Rule of Civil Procedure 8(a). A Rule 12(e) motion is only “appropriate when the pleading is ‘so

vague or ambiguous that the opposing party cannot respond, even with a simply denial, in good

faith, without prejudice to [itself].’” Sun Co., Inc. (R&M) v. Badger Design & Constructors,

Inc., 939 F. Supp. 365, 368 (E.D. Pa. 1996) (quoting 5A Charles A. Wright & Arthur R. Miller,

Federal Practice & Procedure § 1376 (1990)).           “The basis for granting such a motion is

unintelligibility, not lack of detail.” Wood & Locker, Inc. v. Doran & Assoc., 708 F. Supp. 684,

691 (W.D. Pa. 1989).

                                             Discussion

       Plaintiff’s Complaint begins with the allegation that on February 11, 2019, he “was

misdiagnosed and wrongly identified by the medical department in which [his] blood was seized

against [his] will violating ]his] constitutional rights.” Compl. (ECF No 16) at ¶ 16. Plaintiff

claims doctors failed to treat him according to notes from his surgery, where he was to see an

optometrist. Id. at ¶ 17. He then claims his blood samples were seized and mixed up. Id.

According to Plaintiff, this negligence of the medical department led him to have a more

damaged eye, which is still an issue to this day. Id. at ¶ 19.

       Plaintiff then goes on to contend that on September 8, 2019, his “property was removed

by [Defendant Dady] and placed on hold.” Id. at ¶ 22. According to Plaintiff, this was “an act of

harassment and retaliation for filing prior grievances.” Id. Plaintiff claims that his “personal

property was removed and destroyed without [his] permission. Including medication, medicine,

and legal document[s].” Id. at ¶ 23.

       Plaintiff then claims that on January 14, 2020, “Officer Carraway directed [Plaintiff] to



                                                  3
throw away property which was purchased in the activities department” which he claims he had

permission to have. Id. at ¶ 33. Plaintiff claims he was then denied a meal. Id.

       According to Plaintiff, on February 23, 2020, “Officer Milliren referred to [Plaintiff] and

other inmates as indentured slaves.” Id. at 36. Plaintiff claims that he replied, “OK Master” and

was then subject to a misconduct. Id. at ¶¶ 36-37.

       Plaintiff claims that on February 25, 2020, a hearing was conducted on a misconduct and

he was denied procedural due process by being denied the right to call witnesses. Id. at ¶¶ 40-41.

Plaintiff claims these officers continued to harass him and call him an indentured slave and said

they were going to make sure he did not get parole. Id. at ¶¶ 45-46. Plaintiff claims that an

officer filed two more fabricated misconducts. Id. at ¶ 46.

       The rest of the Complaint continues on in this vain, with Plaintiff setting forth a series of

complaints regarding his treatment by unnamed prison officials. See id. at ¶¶ 47-100.

       The Complaint culminates in the following legal claim:

       The retaliation, seizing of Plaintiff’s blood, deliberate indifference to medical
       needs, denying access to courts, racial discrimination, fabricated evidence
       (misconduct reports), destruction of personal property, spoliation of property,
       destruction of missing and/or tak[ing] of legal property and other numerous
       violations this court can construe liberally violated Plaintiff Andy Buxton’s right
       and constituted freedom of speech, cruel and unusual punishment, due process
       violation 1st 4th, 5th, 8th, 14th Amendment to the United States Constitution. Also
       any other Amendment this court can construe liberally.

Complaint (ECF No. 16) at ¶ 103.

       It is clear to the Court that the Complaint violates the “short and plain” statement rule

which governs federal pleadings. It appears that Plaintiff has sued almost every staff member he

came in contact with at SCI-Mercer and has lumped them together in bald, conclusory, rambling


                                                 4
allegations that offer no specifics, and few dates. Plaintiff has utterly failed to comply with Rule

8. The Complaint is not “short.” It sprawls 16 pages of single spaced handwritten pages. Nor is

the Complaint “plain.” Plaintiff’s factual and legal allegations are, to a substantial extent,

incomprehensible.    It is still virtually impossible to tell what the issues are and who was

involved.

       Further, the Complaint violates the requirements for permissive joinder pursuant to

Federal Rule of Civil Procedure 20(a). There is no indication as to how at least some of

Plaintiff’s array of claims share either common law or common fact and, accordingly, they are

inappropriate for joinder under Rule 20. A careful reading of his allegations shows that the

while all claims occurred from his incarceration at SCI Mercer, it is unclear how many of these

issues relate to one another.

       There also exists another important reason for requiring compliance with Rule 20. The

Prison Litigation Reform Act of 1995 (“PLRA”), which substantially changed the judicial

treatment of civil rights actions by state and federal prisoners, also compels compliance with

Rule 20. Specifically, under the PLRA the full filing fee must ultimately be paid in a non-habeas

action. Allowing a prisoner to include a plethora of separate, independent claims, would

circumvent the filing fee requirements of the PLRA.” Mincy v. Klem, 2007 WL 1576444, at *1

(M.D.Pa. May 30, 2007). See George v. Smith, 507 F.3d 605, 607 (7th Cir. 2007) (“Unrelated

claims against different defendants belong in different suits, not only to prevent the sort of

morass that this [multiple]-claim, [multiple]-defendant suit produced but also to ensure that

prisoners pay the required filing fees.”). See also Smith v. Kirby, 53 F. App'x 14, 16 (10th Cir.



                                                 5
2002) (unpublished) (finding no abuse of discretion where district court denied leave to amend or

supplement the complaint where the “new claims were not relevant to the claims before that

court.. . .”).

         In sum, the Complaint is best described as a “kitchen sink” or “shotgun” complaint - a

complaint in which a plaintiff brings every conceivable claim against every conceivable

defendant. Such complaints are troublesome for many reasons. For one thing, complaints like

the instant one unfairly burden defendants and courts. The plaintiff who files such a shotgun

complaint shifts onto the defendant(s) and the Court the burden of identifying the plaintiff’s

genuine claims and determining which of those claims might have legal support. This is not the

job of either a defendant or the Court.

         It is important to note that a “kitchen-sink” or “shotgun” complaint also harms the

plaintiff who brings it. In most cases, a genuine dispute that supports a viable legal claim

underlies a plaintiff’s complaint. But this genuine dispute becomes almost impossible to discern

when it is buried in pages of various allegations, some of which may or may not rise to the level

of a viable claim. The Court will not be able to grant relief when it cannot read or understand

what the party is requesting.

         Based on the foregoing, and in the interests of justice to this pro se litigant, see Haines v.

Kerner, 404 U.S. 519, 520-21 (1972), Plaintiff will be the opportunity to file a complaint which

meets the requirements of the Federal Rules of Civil Procedure, as outlined above. The amended

complaint must be filed by August 24, 2021. Plaintiff is advised that the amended complaint

must be complete in all respects. It must be a new pleading which stands by itself as an adequate



                                                   6
complaint without reference to the complaints already filed. Additionally, it must establish the

existence of actions by defendants which have resulted in constitutional deprivations. It must

contain short and plain statements identifying the person and the dates on which the conduct at

issue occurred. Plaintiff should break down his allegations by numbered paragraphs which lay

out the factual allegations to support his claims. To the extent that Plaintiff believes that he has

been subjected to more than one violation of his rights, and to the extent that these violations are

unrelated to each other, he should file separate complaints addressing each violation along with

separate motions to proceed in forma pauperis. “It must be a new pleading which stands by itself

as an adequate complaint without reference to the complaint already filed.” Young v. Keohane,

809 F. Supp. 1185 (M.D.Pa. 1992).

        Plaintiff is advised that failure to comply with this Order may result in the dismissal of all

or part of the action.   Accordingly, Defendants’ motion will be granted and Plaintiff will be

given the opportunity to file a complaint which comports with the Federal Rules of Civil

Procedure.

        An appropriate Order follows.



                                       ORDER OF COURT

                            AND NOW, this 24th day of June, 2021,

        IT IS ORDERED that Defendants’ motion is GRANTED. Plaintiff shall file a

complaint which comports with the Federal Rules of Civil Procedure on or before August 24,

2021.



                                                  7
       IT IS FURTHER ORDERED that the Clerk of Court is directed to mark this case

administratively CLOSED until August 24, 2021, or until such time as Plaintiff has filed his

amended complaint, whichever is sooner.2



                                                     s/Cynthia Reed Eddy
                                                     Cynthia Reed Eddy
                                                     Chief United States Magistrate Judge



cc:    ANDY BUXTON
       MS1885
       SCI Mercer
       801 Butler Pike
       Mercer, PA 16137
       (via U.S. First Class mail)

       Phillip E. Raymond
       PA Office of Attorney General
       (via ECF electronic notification)




2
        Such an administrative termination is not a “dismissal” for purposes of the statute of
limitations, and if the case is reopened pursuant to the terms of the accompanying Order, it is not
subject to the statute of limitations time bar if it was originally filed timely. See Houston v.
Lack, 487 U.S. 266 (1988) (prisoner mailbox rule); Papotto v. Hartford Life & Acc. Ins. Co., 731
F.3d 265, 275-76 (3d Cir. 2013) (collecting cases and explaining that a District Court retains
jurisdiction over, and can re-open, administratively closed cases).

                                                8
